DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 9/23/2022 are as follows: 
Claims 1-20 are pending and being examined.

Claim Interpretation
Currently, no claim limitations invoke 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 9-11, 13-15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US2014/0053591A1, as previously cited) in view of Oh (US7429284B2).
Re Claim 1. Shin teaches a portable air purifier (100) (Figures 1-5; Paragraph 12 discloses the invention is lightweight, which is construed to mean the device is portable to a destination.  Additionally, the heat exchanger 50 will purify the air by condensing particulates and the rear panel 130 will block large particulates, thereby the assembly is purifying the air), comprising: 
at least one blower fan (10, 20, 30 are fan units) which is rotated about a rotational shaft (13a, 23a, 33a) extending in a first direction (i.e. horizontal in Figure 5) and including a hub (14a, 24a, 34a) and a plurality of fan blades (14b, 24b, 34b) connected to a radial circumference of the hub (Figures 1-4; Paragraphs 50, 54-57); and 
a fan cover including at least one shield plate (12a, 22a, 32a) disposed at a discharge side of the at least one blower fan to cover the hub, and a plurality of guide vanes (12c, 22c, 32c) configured to guide a discharge direction of air discharged from the at least one blower fan (Figures 1-3; Paragraphs 50-53), 
wherein a blowing surface (see annotated Figure 5 below) is formed in front of a region in which the plurality of fan blades is rotated, wherein the plurality of guide vanes is disposed in front of the blowing surface and radially extends from the rotational shaft (Figure 5 illustrates the guide vanes are left of the blowing surface, wherein the blowing surface is left of the fan blades), 
wherein the plurality of guide vanes includes a first guide surface (see lower portion of 12c, 22c, 32c in annotated Figure 5 below) disposed adjacent to the at least one blower fan configured to guide the discharge direction of air discharged from the at least one blower fan and a second guide surface (see top portion of 12c, 22c, 32c in annotated Figure 5 below) connected to the first guide surface and disposed farther than the first guide surface from the at least one blower fan (Figure 5 illustrates the second guide surface is farther away than the first guide surface is from the blower fans), 
wherein the second guide surface extends parallel to the first direction (the second guide surface is horizontal and thus parallel to the first direction), and wherein the first guide surface forms a predetermined angle with respect to the blowing surface (annotated Figure 5 below illustrates the disclosed angle).

    PNG
    media_image1.png
    910
    890
    media_image1.png
    Greyscale

Shin fails to specifically teach wherein the second guide surface guides the discharge direction of air passing through the first guide surface, wherein the first guide surface and the second guide surface are directly and continuously connected along the discharge direction of air.
However, Oh teaches a plurality of discharge guide vanes (210) comprising a first guide surface (210a) that forms a predetermined angle with respect to the blowing surface (210a is angled with respect to the discharge air flow) and a second guide surface (210b) that extends parallel to the first direction (Figure 6), wherein the second guide surface guides the discharge direction of air passing through the first guide surface, wherein the first guide surface and the second guide surface are directly and continuously connected along the discharge direction of air (Figure 6; Column 4 lines 40-55).
Therefore, in view of Oh's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the guide vanes in Shin as shown in Oh in order to reduce the turbulent airflow discharging from Shin’s fans (Oh Column 4 lines 48-51).  Additionally, in view of Oh's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the guide vanes in Shin as shown in Oh in order to reduce the noise of the device (Oh Column 6 lines 28-41).

Re Claim 9. Shin teaches a portable air purifier (100) (Figures 1-5; Paragraph 12 discloses the invention is lightweight, which is construed to mean the device is portable to a destination.  Additionally, the heat exchanger 50 will purify the air by condensing particulates and the rear panel 130 will block large particulates, thereby the assembly is purifying the air), comprising: 
a plurality of blower fans (10, 20, 30 are fan units) oriented in a vertical direction (Figures 1-5 illustrates the fans are vertically stacked on top of one another), wherein each of the plurality of blower fans is rotated about a rotational shaft (13a, 23a, 33a) extending in a horizontal direction and includes a hub (14a, 24a, 34a) and a plurality of fan blades (14b, 24b, 34b) connected to a radial circumference of the hub (Figures 1-4; Paragraphs 50, 54-57); and 
a fan cover including a plurality of shield plates (12a, 22a, 32a) disposed, respectively, at a discharge side the plurality of blower fans to cover the hubs, and a plurality of guide vanes (12c, 22c, 32c) configured to guide a discharge direction of air discharged from the plurality of blower fans (Figures 1-3; Paragraphs 50-53), 
wherein a blowing surface (see annotated Figure 5 above) is formed in front of a region in which the plurality of fan blades is rotated, wherein the plurality of guide vanes is disposed in front of the blowing surface and extends radially (Figure 5 illustrates the guide vanes are left of the blowing surface, wherein the blowing surface is left of the fan blades), 
wherein the plurality of guide vanes each includes a first guide surface (see lower portion of 12c, 22c, 32c in annotated Figure 5 above) disposed adjacent to the plurality of blower fans and a second guide surface (see top portion of 12c, 22c, 32c in annotated Figure 5 above) connected to the first guide surface and disposed farther than the first guide surface from the plurality of blower fans (Figure 5 illustrates the second guide surface is farther away than the first guide surface is from the blower fans), 
wherein the second guide surface extends in the horizontal direction (Figure 5 illustrates the second guide surface is horizontal), and 
wherein the first guide surface forms a predetermined angle with respect to the blowing surface (annotated Figure 5 above illustrates the disclosed angle).
Shin fails to specifically teach wherein the second guide surface is connected to the first guide surface along the discharge direction of air.
However, Oh teaches a plurality of discharge guide vanes (210) comprising a first guide surface (210a) that forms a predetermined angle with respect to the blowing surface (210a is angled with respect to the discharge air flow) and a second guide surface (210b) that extends parallel to the first direction (Figure 6), wherein the second guide surface is connected to the first guide surface along the discharge direction of air (Figure 6; Column 4 lines 40-55).
Therefore, in view of Oh's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the guide vanes in Shin as shown in Oh in order to reduce the turbulent airflow discharging from Shin’s fans (Oh Column 4 lines 48-51).  Additionally, in view of Oh's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the guide vanes in Shin as shown in Oh in order to reduce the noise of the device (Oh Column 6 lines 28-41).

Re Claim 17. Shin teaches a portable air purifier (100) (Figures 1-5; Paragraph 12 discloses the invention is lightweight, which is construed to mean the device is portable to a destination.  Additionally, the heat exchanger 50 will purify the air by condensing particulates and the rear panel 130 will block large particulates, thereby the assembly is purifying the air), comprising: 
a plurality of blower fans (10, 20, 30 are fan units) oriented in a vertical direction (Figures 1-5 illustrates the fans are vertically stacked on top of one another), wherein each of the plurality of blower fans is rotated about a rotational shaft (13a, 23a, 33a) extending in a horizontal direction and includes a hub (14a, 24a, 34a) and a plurality of fan blades (14b, 24b, 34b) connected to a radial circumference of the hub (Figures 1-4; Paragraphs 50, 54-57); and 
a fan cover (12a, 22a, 32a) disposed at a discharge side the plurality of blower fans, and a plurality of guide vanes (12c, 22c, 32c) configured to guide a discharge direction of air discharged from the plurality of blower fans (Figures 1-3; Paragraphs 50-53), 
wherein a blowing surface (see annotated Figure 5 above) is formed in front of a region in which the plurality of fan blades is rotated, wherein the plurality of guide vanes is disposed in front of the blowing surface and extends radially (Figure 5 illustrates the guide vanes are left of the blowing surface, wherein the blowing surface is left of the fan blades), 
wherein the plurality of guide vanes each includes a first guide surface (see lower portion of 12c, 22c, 32c in annotated Figure 5 above) disposed adjacent to the plurality of blower fans and a second guide surface (see top portion of 12c, 22c, 32c in annotated Figure 5 above) connected to the first guide surface and disposed farther than the first guide surface from the plurality of blower fans (Figure 5 illustrates the second guide surface is farther away than the first guide surface is from the blower fans), 
wherein the second guide surface extends in the horizontal direction (Figure 5 illustrates the second guide surface is horizontal), and 
wherein the first guide surface forms a predetermined angle with respect to the blowing surface (annotated Figure 5 above illustrates the disclosed angle).
Shin fails to explicitly teach the predetermined angle formed by the first guide surface and the blowing surface satisfies relationships below: r = (ro + ri)/2; A = π (ro2 - ri2); va = Q/A; vr = ω × r; and a = tan-1 (va / vr),  wherein ro refers to a radius of the at least one blower fan, ri refers to a radius of the hub, A refers to an area of the blowing surface, Q refers to an air flow rate of the at least one blower fan, ω refers to an angular velocity of the at least one blower fan, a refers to the predetermined angle formed by the first guide surface and the blowing surface, va refers to a discharge velocity vector of the at least one blower fan in the first direction, and vr refers to a radial discharge velocity vector of the at least one blower fan.
However, Shin teaches that it is known that adjusting the number, shape, and orientation of the guide vanes can affect the flow direction and flow rate of the air being discharged from the unit (see Paragraphs 52-53).  Therefore, the angle of the guide vanes is recognized as a result effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that adjusting the guide vane angle will change the flow direction and flow rate through the air discharge.  Therefore, since the general conditions of the claim, i.e. the angle of the guide vanes affects the flow direction and flow rate, were disclosed in the prior art by Shin, it is not inventive to discover the optimum value or optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the guide vanes disclosed by Shin to satisfy the above equation.  See MPEP 2144.05 (II).  Additionally, it would have been an obvious matter of design choice to adjust the fan and guide vane sizes, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV, A).
Shin further fails to specifically teach wherein the second guide surface is connected to the first guide surface along the discharge direction of air.
However, Oh teaches a plurality of discharge guide vanes (210) comprising a first guide surface (210a) that forms a predetermined angle with respect to the blowing surface (210a is angled with respect to the discharge air flow) and a second guide surface (210b) that extends parallel to the first direction (Figure 6), wherein the second guide surface is connected to the first guide surface along the discharge direction of air (Figure 6; Column 4 lines 40-55).
Therefore, in view of Oh's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the guide vanes in Shin as shown in Oh in order to reduce the turbulent airflow discharging from Shin’s fans (Oh Column 4 lines 48-51).  Additionally, in view of Oh's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the guide vanes in Shin as shown in Oh in order to reduce the noise of the device (Oh Column 6 lines 28-41).

Re Claim 2, 10, and 18. Shin teaches the first and second guide surfaces have a length (Figure 5) but fails to specifically teach the first guide surface is the same as a length of the second guide surface.
Shin does however teach that the first guide surface is shorter than the second guide surface, wherein there are only three possibilities for the lengths of the guide surfaces.  Namely that the two surfaces can be the same length, the first guide surface is longer than the second guide surface, or the second guide surface is longer than the first guide surface.
Therefore, when there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. In this instance, the predictable solutions are the two surfaces can be the same length, the first guide surface is longer than the second guide surface, or the second guide surface is longer than the first guide surface.  If this leads to the anticipated success, i.e. optimum airflow through the fan cover, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Shin, by trying to form the first and second guide surfaces to be the same length, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  Additionally, it would have been an obvious matter of design choice to make the first and second guide surface the same lengths, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV, A).

Re Claim 3 & 11. Shin teaches the portable air purifier (Figures 1-6) but fails to explicitly teach the predetermined angle formed by the first guide surface and the blowing surface satisfies relationships below: r = (ro + ri)/2; A = π (ro2 - ri2); va = Q/A; vr = ω × r; and a = tan-1 (va / vr),  wherein ro refers to a radius of the at least one blower fan, ri refers to a radius of the hub, A refers to an area of the blowing surface, Q refers to an air flow rate of the at least one blower fan, ω refers to an angular velocity of the at least one blower fan, a refers to the predetermined angle formed by the first guide surface and the blowing surface, va refers to a discharge velocity vector of the at least one blower fan in the first direction, and vr refers to a radial discharge velocity vector of the at least one blower fan.
However, Shin teaches that it is known that adjusting the number, shape, and orientation of the guide vanes can affect the flow direction and flow rate of the air being discharged from the unit (see Paragraphs 52-53).  Therefore, the angle of the guide vanes is recognized as a result effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that adjusting the guide vane angle will change the flow direction and flow rate through the air discharge.  Therefore, since the general conditions of the claim, i.e. the angle of the guide vanes affects the flow direction and flow rate, were disclosed in the prior art by Shin, it is not inventive to discover the optimum value or optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the guide vanes disclosed by Shin to satisfy the above equation.  See MPEP 2144.05 (II).  Additionally, it would have been an obvious matter of design choice to adjust the fan and guide vane sizes, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV, A).

Re Claim 5, 13, and 20. Shin teaches the plurality of guide vanes is disposed in a rotational direction of the at least one blower fan (Figures 1-5).
Re Claim 6 & 14. Shin teaches a number of the plurality of guide vanes is greater than a number of the plurality of fan blades (Figures 1-5; Figure 4 illustrates 5 fan blades and a plurality of guide vanes in excess of five).
Re Claim 7 & 15. Shin teaches the fan cover includes an upper cover (120) to which the at least one blower fan is coupled and an air discharge (12d, 22d, 32d) formed to pass through the upper cover in front of the at least one blower fan, wherein the at least one shield plate (12a, 22a, 32a) is disposed in the air discharge, and wherein the plurality of guide vanes (12c, 22c, 32c) connects the at least one shield plate and the upper cover (Figures 1-5; Paragraphs 47-60).

Claims 4, 8, 12, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US2014/0053591A1, as previously cited) in view of Oh (US7429284B2) and in further view of Choi (US6238023B1, as previously cited).
Re Claim 4, 12, and 19. Shin teaches the fan cover (Figures 1-5) but fails to specifically teach the plurality of guide vanes is each made of a synthetic resin injection molding material and has a thickness of 1 mm.
However, Shin teaches that it is known that adjusting the number, shape, and orientation of the guide vanes can affect the flow direction and flow rate of the air being discharged from the unit (see Paragraphs 52-53).  Therefore, the shape (and by association, the thickness of the guide vane) of the guide vanes is recognized as a result effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that adjusting the guide vane shape will change the flow direction and flow rate through the air discharge.  Therefore, since the general conditions of the claim, i.e. the shape of the guide vanes affects the flow direction and flow rate, were disclosed in the prior art by Shin, it is not inventive to discover the optimum value or optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the guide vanes of Shin with a 1mm thickness in order to optimize the airflow dynamics.  See MPEP 2144.05 (II).  Additionally, it would have been an obvious matter of design choice to adjust the guide vane thickness, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV, A).
Choi further teaches it is known to form casings from synthetic resin injection molding to make an integral assembly (Figures 2 and 4; Column 1 lines 49-63).  Choi teaches the benefit of injection-molded synthetic resin assemblies is the manufacturing cost decreases, assembly and delivery can be performed conveniently, and increased corrosion resistance (Choi Column 1 lines 48-63).
Therefore, in view of Choi’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the guide vanes from synthetic resin injection molding material in order to reduce manufacturing costs and increase corrosion resistance of the guide vanes.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select a synthetic resin for the guide vanes, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.

Re Claim 8 & 16. Shin teaches the fan cover (Figures 1-5) but fails to specifically teach the fan cover is made of a synthetic resin injection molding material, wherein the upper cover, the at least one shield plate, and the plurality of guide vanes are integrally injection-molded, and wherein each of the plurality of guide vanes has a thickness of 1 mm.
However, Shin teaches that it is known that adjusting the number, shape, and orientation of the guide vanes can affect the flow direction and flow rate of the air being discharged from the unit (see Paragraphs 52-53).  Therefore, the shape (and by association, the thickness of the guide vane) of the guide vanes is recognized as a result effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that adjusting the guide vane shape will change the flow direction and flow rate through the air discharge.  Therefore, since the general conditions of the claim, i.e. the shape of the guide vanes affects the flow direction and flow rate, were disclosed in the prior art by Shin, it is not inventive to discover the optimum value or optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the guide vanes of Shin with a 1mm thickness in order to optimize the airflow dynamics.  See MPEP 2144.05 (II).  Additionally, it would have been an obvious matter of design choice to adjust the guide vane thickness, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV, A).
Choi further teaches it is known to form casings from synthetic resin injection molding to make an integral assembly (Figures 2 and 4; Column 1 lines 49-63).  Choi teaches the benefit of injection-molded synthetic resin assemblies is the manufacturing cost decreases, assembly and delivery can be performed conveniently, and increased corrosion resistance (Choi Column 1 lines 48-63).
Therefore, in view of Choi’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the fan cover of a synthetic resin injection molding material, wherein the upper cover, the at least one shield plate, and the plurality of guide vanes of Shin are integrally injection-molded in order to reduce manufacturing costs and increase corrosion resistance of the guide vanes.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select a synthetic resin for the guide vanes, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the upper cover, the at least one shield plate, and the plurality of guide vanes of Shin as an integrally injection-molded, since it has been held that the use of a one piece construction instead of the structure disclosed in the prior art as a matter of obvious engineering choice.  See MPEP 2144.04 (V, B).  In this instance, by forming the assembly as an integral component, the manufacturing is simplified since less components need to be assembled together, thereby making an integral assembly advantageous to the manufacturing process.

Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered but are moot in view of the new grounds of rejection as necessitated by amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763